No. 89-302
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1989

ROBERT INMAN, d/b/a
B & B AUCTION SALES and SERVICE,
              Plaintiff and Respondent,
       -vs-
FARMERS NATIONAL COMPANY; FIRST SECURITY
BANK OF HAVRE; DUANE "BUD" ANDERSON;
JARDLNE STEPHENSON, BLEWETT & WEAVER, P.C.;
BLAINE COUNTY, MONTANA; POLLINATION TECHNIQUES,
INC.; FARMER'S UNION OIL CO. OF CHINOOK; MILK
RIVER PRODUCTION CREDIT ASSOC.; AETNA LIFE
INS. CO.; JOHN SCHWARZ; GENERAL AGRICULTURE CORP.;
MONTANA AGRICULTURE I1 LIMITED PARTNERSHIP; MONTANA
AGRICULTURE I11 LIMITED PARTNERSHIP; GOLDEN
BULL CATTLE CO., INC.; and JOHN DOES 1 through 20,
              Defendants and Appellants.


APPEAL FROM:         District Court of the Seventeenth ~udicialDistrict,
                     In and for the County of Blaine,
                     The Honorable B. W. Thomas, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
              Donald A. Ranstrom; Blaine County Attorney, Chinook,
              Montana
              Robert G. Michelotti, Jr.; Crowley, Haughey, Hanson,
              Toole & Dietrich, Billings, Montana (Aetna Life Ins.)
              Glen A. Burbridge; Kutak, Rock & Campbell, Denver, CO
        For Respondent:
               Greg A. Luinstra, K. Dale Schwanke; Jardine, Stephenson,
               Rlewett & Weaver, Great Falls, Montana (Schwarz; Jardine,
               et al.; Pollination Techniques; General Agriculture
               Corp.; Montana Agriculture; Golden Bull)
               Brian Lilletvedt, James M. Kaze; Bosch, ~ u h r ,Dugdale,
               Warner, Martin & Kaze, Havre, Montana (Anderson)
               Gregory G. Murphy; Moulton, Bellingham, Lonqo & Mather,
               Billings, Montana (Farmers Natl. Co.)
          i-
           c-i
               Chris R. Young; Morrison, Young Law Firm, Havre, Montana
           3   Kevin C. Meek; Alexander, Baucus & Linnell, Great Falls,
            0  Montana (Milk River Prod. )
      '
      L C>
      LL
      1t-j Li'
               Dan Johnson, Farmer's Union, Chinook, Montana
            -4
      ..1
      l i   '
            L
             .  J


                                        Submitted on Briefs: Nov. 2, 1989
                                          Decided:   December 6, 1989
                                         e
Justice John Conway Harrison delivered the Opinion of the
Court.

      This action arises out of efforts by Blaine County to
collect delinquent personal property taxes from respondents,
Pollination Technics, Inc.; John Schwarz; General Agriculture
Corporation; Montana Agriculture I1 Limited Partnership; and
Golden Bull Cattle Company, Inc. (the Schwarz Group).     The
Seventeenth Judicial District, Blaine County, granted summary
judgment in favor of respondents holding that Blaine County
could not claim a tax lien on auction proceeds from an
auction of personal property owned by the Schwarz Group.
Blaine County and Aetna Life Insurance Company appeals that
judgment. We reverse and direct entry of judgment in favor
of appellants.
      Appellants present essentially one issue for review:
Did the District Court err in ruling that Blaine County was
not entitled to execute against the "auction proceeds" to
satisfy respondents' delinquent personal property         tax
obligation.
      The material facts in this case are not in dispute.
Briefly, the facts are that John Schwarz arranged for Inman
to publicly auction certain farm equipment and machinery. At
the time of the auction sale, Schwarz was delinquent in the
personal property taxes assessed against some or all of this
machinery and equipment for 1985 and subsequent years. The
personal property taxes constituted a lien against this
property.   Farmer's National Company, receiver named in a
foreclosure action brought by Aetna, was notified that John
Schwarz had directed Inman to distribute the auction proceeds
to Schwarz's creditors without paying the taxes. The taxes
are also a lien on the real property involved in the
foreclosure suit.
      After learning of Inman's instructions, Farmer's
National filed for injunctive relief to prevent Inman from
distributing the auction sale proceeds to the creditors. The
District Court held a hearing on April 7, 1988, wherein the
parties agreed to convert the suit to an interpleader suit.
Blaine County appeared a-t the hearing with a writ of
execution and was prepared to levy upon the auction proceeds.
However, Blaine County agreed to postpone the levy as long as
it did not lose any of its legal rights. The District Court
ordered the action converted to an interpleader action and
provided that Blaine County would not lose any. of its legal
rights.   An interpleader complaint was then filed by Inman
who also deposited the net auction proceeds with the Clerk of
Court.   The defendants are the parties with claims on the
auction proceeds.
      The District Court interpreted the tax collection
remedies    outlined   in   § 15-16-113,    5 15-16-401   and
§ 15-17-911, MCA (1387), to require a county to seize and
sell at public auction the personal property against which
the taxes were assessed. IJnder those statutes, the District
Court reasoned that if a sale is not for the purpose of
collecting delinquent property taxes, then the law does not
allow a tax lien on the proceeds. Thus, the District Court
held that Blaine County's statutory remedies for collection
of personal property taxes did not include the right to claim
a prior lien on the auction proceeds. We disagree.
      The statutes that specifically define and relate to
taxes as judgments or liens and tax lien priority are
5 15-16-401 and.   15-16-402(1), MCA (1987), which read as
follows:
           15-16-401.   Tax due as a judgment or
           lien.   Every tax has the effect of a
           judgment against the person, and every
           lien created by this title has the force
                 and e f f e c t of an e x e c u t i o n d u l y l e v i e d
                 against a l l p e r s o n a l property i n the
                 p o s s e s s i o n o f t h e p e r s o n a s s e s s e d from
                 and a f t e r t h e d a t e t h e a s s e s s m e n t i s
                 made.           The c o u n t y t r e a s u r e r may i s s u e a
                 w r i t of execution f o r delinquent personal
                 p r o p e r t y t a x e s and d e l i v e r t h e w r i t t o
                 the sheriff.             The s h e r i f f s h a l l t h e r e u p o n
                 p r o c e e d upon t h e w r i t i n a l l r e s p e c t s ,
                 w i t h l i k e e f f e c t , and i n t h e same manner
                 prescribed             by      law        in      respect          to
                 e x e c u t i o n s i s s u e d a g a i n s t p r o p e r t y upon
                 judgments o f a c o u r t o f r e c o r d and s h a l l
                 be e n t i t l e d t o t h e f e e s p r o v i d e d f o r i n
                 15-17-911.           The judgment i s n o t s a t i s f i e d
                 n o r t h e l i e n removed u n t i l t h e t a x e s a r e
                 p a i d o r t h e p r o p e r t y s o l d f o r t h e payment
                 thereof.           (Emphasis added. )

                 15-16-402.            Tax on p e r s o n a l p r o p e r t y l i e n
                 on r e a l t y -- s e p a r a t e a s s e s s m e n t .       (1)
                 Every - - upon p e r s o n a l p r o p e r t y - -
                             t a x due                                        is a
                 p r i o r l i e n upon any - - of such    or a l l
                 property,              which        lien           shall-    have
                 p r e c e d e n c e o v e r any o t h e r l i e n , c l a i m , o r
                 demand upon such p r o p e r t y , and e x c e p t a s
                 hereinafter             provided,          e v e r y t a x upon
                 p e r s o n a l p r o p e r t y i s a l s o a l i e n upon t h e
                 -


                 r e a l p r o p e r t y o f t h e owner t h e r e o f on and
                 a f t e r J a n u a r y 1 of e a c h y e a r .          (Emphasis
                 added. )

The    language of          these     s t a t u t e s e s t a b l i s h e s t h a t t h e county
h a s a r i g h t t o a t a x l i e n on a l l p e r s o n a l p r o p e r t y            of    the
taxpayer.         T h i s l i e n i s i n c h o a t e and m u s t be p e r f e c t e d by a
levy    and     s e i z u r e of   a s p e c i f i c item.          The s t a t u t e s do n o t
r e s t r i c t t a x l i e n s t o t h e s p e c i f i c p r o p e r t y a g a i n s t which t h e
t a x i s assessed.            W have p r e v i o u s l y
                                e                                s o held i n O'Brien v.
Ross ( 1 9 6 4 ) , 1 4 4 Mont. 115, 394 P.2d 1013.                       By d e f i n i t i o n t h e
term personal property                  i n c l u d e s money.         See,     S 15-1-101(1)
( k ) - ( m ) , MCA.    Thus t a x l i e n s can a t t a c h t o money.
         As     well,     5 15-16-401,       MCA  /1987), authorizes the
s h e r i f f upon r e c e i p t of a w r i t of e x e c u t i o n f o r d e l i n q u e n t
personal property taxes to "proceed upon the writ in all
respects, with like effect, and in the same manner prescribed
by law in respect to executions issued against property upon
judgments of a court of record     ..." In other words, the
statute accords the tax lien the same status as a court
judgment and gives to the county the same execution remedies
as a judgment creditor. Section 25-13-501, MCA, lists what
property may be subject to execution to satisfy a judgment.
In pertinent part, $ 25-13-501, MCA, states the following:
           All goods, chattels, moneys, and other
           property, both real and personal, or any
           interest therein of the judgment debtor,
           not exempt by law,     ... are liable to
           execution. (Emphasis added. )
Because the county possesses the same execution remedies as a
judgment creditor, the county has the right to execute on the
auction proceeds    (moneys) to   collect delinquent personal
property taxes.
        The    respondents    direct     our    attention    to
§§   15-16-113(2), 15-17-911, and 15-16-401, MCA (1987), relied
upon by    the District Court.     All   these   statutes provide
generally for the seizure and sale of personal property as a
means of discharging a statutory tax lien. Respondents argue
that the District Court correctly interpreted these statutes
as limiting the county's collection remedies to a tax sale of
the property assessed.     This contention is not only without
merit but    it is illogical.     When the property       seized to
satisfy the tax is money, no sale is required.
      Contrary to respondents' assertion, as         we    outlined
above, § 15-16-401, MCA (1987), squarely provides a mechanism
for the county to perfect the tax lien by levy of execution
and seizure just as a judgment creditor has a similar right
of   execution against a    judgment debtor.      Those    remedies
authorized in S 15-16-401, MCA    (1987), include executinq on
cash funds such as the auction proceeds. Therefore, we hold
that Blaine County has a right to a tax lien on the auction
proceeds.   Blaine County can levy the auction proceeds and
use those moneys to satisfy Schwarz's delinquent personal
property taxes.
      Because of our discussion above, we need not discuss
other issues raised by the parties. We reverse the District
Court and direct entry of judgment for appellants.




            ').A 6  t"l-        ,/$L-LA?*;.       -

I   &   P   ~   A   &   ~   (   --
Justices                                      /